DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 22, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chhabra (U.S. Pub. No. 2020/0288394) in view of Larson (U.S. Pub. No. 2020/0015174).
Regarding claims 1 and 13, Chhabra teaches a method of wireless communication by a user equipment (MS-114) (fig. 3, 6, page 1, 9, par [0001, 0049]), comprising: transmitting an increase transmission power request message to a base station (108/110/112) (fig. 3, page 6, par [0032]) (see UE 114 to request an increase in the transmit power of the UE 114); 
receiving an increase transmission power acceptance message from the base station (100) in response to transmitting the increase transmission power request message (fig. 3, page 3-4, par [0035, 0039]) (see The serving RAN cell 108, 110, 112, the communications signals received on the PUCCH 302 from the UE 114, the serving RAN cell 108, 110, 112 creates and sends a transmit power control message(s) to the UE 114,  ); 
sending a transmission using an increased transmission power for reflection (interference) by at least one object based on the increase transmission power acceptance message (page 1, 6, par [0006-0007, 0032-0033]) (see sending transmit power control messages to the UE to either increase or decrease, respectively, the uplink control channel power will not be effective, adjusting the transmit power of the UE); 
Chhabra teaches sending transmit power control to the UE 114 based on the uplink control channel signal quality to control uplink control channel power, and the serving RAN cell 108, 110, 112 monitors the SNR or SINR (referred to below as “SNR”) of the communications signals received on the PUCCH 302 from the UE 114 and compares such with a desired, target SNR or SINR to determine the uplink channel quality of the PUCCH 302. When the received SNR or SINR on the PUCCH 302 from the UE 114 is below the desired target SNR or SINR, a transmit power control message(s) (fig. 3, page 6, par [0032]), Since the desired target SNR or SINR or interference, a transmit power control message, 
that is or obvious to the receiving a reflection of the transmission reflected off the at least one object; and determining at least one parameter associated with the object based on the reflection of the transmission reflected off the at least one object.
However, Larson teaches receiving a reflection (434) of the transmission reflected off (436) the at least one object (buildings, trees, hills, and mountains, among other objects) (fig. 4, page 1, par [0015-0018-0019]) (see buildings, trees, hills, and mountains, among other objects. Some of these objects can reflect RF signals, while some can absorb RF signals, but in either case the objects causing NLOS conditions can result in antenna performance degradation); and 
determining at least one parameter associated with the object based on the reflection of the transmission reflected off the at least one object (fig. 1A-B, 4, page 2, par [0017-0020, 0023]) (see by determining that an object is causing path loss, the antenna device can increase its transmission power it is operating at to compensate for the path loss, and the antenna device includes an algorithm that processes the amplitude of the reflected signals and the time between the transmitted signal and the reflection. The antenna device uses that information to determine its proximity to objects that will have a negative impact on effective transmission, and the antenna device makes a decision on whether or not to increase output power, and determine the amount of time that passes between when the antenna device transmits the signal and receives the reflected signal, along with the amplitude of the received signal to determine whether to adjust the transmission power of the antenna device.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Chhabra with Larson, in order for determining that an object is causing path loss, the antenna device can increase its transmission power it is operating at to compensate for the path loss is easier (see suggested by Larson on page 2, par [0017]). 

Regarding claims 17 and 24, Chhabra teaches a method of wireless communication by a base station (108/110/112) (fig. 3, page 1, 9, par [0001, 0058]), comprising: transmitting an increase transmission power message to a user equipment (UE) (MS-114)  for the UE to transmit a transmission at an increased transmission power (fig. 3, page 1, 3-4, par [0003, 0021, 0035, 0039]) (see the eNB to adapt the transmit power and throughput of the UE based on determining the channel link quality of the PUSCH and PUCCH. Power control of the PUCCH causes the UE to adjust its transmit power to compensate for channel fading, and the transmit power control by tracking communicated transmit power control messages sent to the UE); 
scheduling (222/224) one or more other uplink (UL) transmissions to avoid interference with a transmission from the UE for reception by the base station (fig. 2, page par [0030, 0032]) (see RAN 106 includes a central scheduler 222. The small RAN cells 112(1)-112(C) may also be configured to support individual schedulers 224, and RAN cell 108, 110, 112 sending transmit power control to the UE 114 based on the uplink control channel signal quality to control uplink control channel power. UE 114 to request an increase in the transmit power of the UE 114); and 
receiving the transmission from the UE transmitted at the increased transmission power after the transmission is reflected off at least one object in response to transmitting the increase transmission power message (fig. 3, page 3-4, par [0006-0007, 0032-0033, 0035, 0039]) (see The serving RAN cell 108, 110, 112, the communications signals received on the PUCCH 302 from the UE 114, the serving RAN cell 108, 110, 112 creates and sends a transmit power control message(s) to the UE 114, sending transmit power control messages to the UE to either increase or decrease, respectively, the uplink control channel power will not be effective, adjusting the transmit power of the UE); 
Chhabra teaches sending transmit power control to the UE 114 based on the uplink control channel signal quality to control uplink control channel power, and the serving RAN cell 108, 110, 112 monitors the SNR or SINR (referred to below as “SNR”) of the communications signals received on the PUCCH 302 from the UE 114 and compares such with a desired, target SNR or SINR to determine the uplink channel quality of the PUCCH 302. When the received SNR or SINR on the PUCCH 302 from the UE 114 is below the desired target SNR or SINR, a transmit power control message(s) (fig. 3, page 6, par [0032]), Since the desired target SNR or SINR or interference, a transmit power control message, 
that is or obvious to the receiving a reflection of the transmission reflected off the at least one object in response to transmitting the increase transmission power message; 
However, Larson teaches receiving a reflection (434) of the transmission reflected off (436) the at least one object (buildings, trees, hills, and mountains, among other objects) (fig. 4, page 1, par [0015-0018-0019]) (see buildings, trees, hills, and mountains, among other objects. Some of these objects can reflect RF signals, while some can absorb RF signals, but in either case the objects causing NLOS conditions can result in antenna performance degradation); and 
determining at least one parameter associated with the object based on the reflection of the transmission reflected off the at least one object in response to transmitting the increase transmission power message (fig. 1A-B, 4, page 2, par [0017-0020, 0023]) (see by determining that an object is causing path loss, the antenna device can increase its transmission power it is operating at to compensate for the path loss, and the antenna device includes an algorithm that processes the amplitude of the reflected signals and the time between the transmitted signal and the reflection. The antenna device uses that information to determine its proximity to objects that will have a negative impact on effective transmission, and the antenna device makes a decision on whether or not to increase output power, and determine the amount of time that passes between when the antenna device transmits the signal and object
receives the reflected signal, along with the amplitude of the received signal to determine whether to adjust the transmission power of the antenna device.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Chhabra with Larson, in order for determining that an object is causing path loss, the antenna device can increase its transmission power it is operating at to compensate for the path loss is easier (see suggested by Larson on page 2, par [0017]). 


Regarding claim 2, Larson teaches the at least one parameter comprises at least one of a position (144/146) of the at least one object (wall/metal roof) (fig. 1B, page 1, par [0011]) (see an object, such as a building, is causing path loss along the communication link. Based on the determination that an object is causing path loss along the communication link).
(a velocity of the at least one object, a rotation of the at least one object, or a direction of movement of the at least one object).
Noted: only one need to showed: 
(also see US 2021/0076417 disclosed others parameter).
Regarding claim 3, Larson teaches the transmission comprises at least one of a null transmission or a data transmission (page 1, par [0016]) (see A communication link can be a RF link between the antenna device and a receiving device that allows the antenna device and the receiving device to transmit and/or receive data, such as messages).
Noted: only one need to showed: 

Regarding claim 4, Larson teaches the transmission comprises a sounding reference signal (SRS) (reference signal) (page 2, par [0027]) (see the antenna device 110 can transmit a signal in response to a reference signal. The reference signal can include the signal (e.g., radio frequency signal/power) that drives the antenna to transmit a signal).

Regarding claim 5, Chhabra teaches the increase transmission power request message comprises at least one of : a UE assistance information feedback Page 6, par [0037]) (see the UE 114 will add to the transmission based on specific feedback by the serving RAN cell 108, 110, 112),
a medium access control (MAC) control element (MAC-CE) or
a scheduling request (SR) message (page 5, par [0035]) (see the UE 114 is scheduled to transmit with a large bandwidth, or for as long as the path loss remains high, the UE 114 may in fact need the maximum transmit power level. However, if the scheduler changes the bandwidth allocation to a smaller bandwidth ).
Noted: only one need to showed: 

Regarding claim 6, Chhabra teaches the increase transmission power acceptance message comprises at least one of: a scheduling downlink control information (DCI) message received via a physical downlink control channel (PDCCH) (page 1, 6-7, par [0003, 0033-0035, 0039]) (see downlink control information (DCI) format for downlink grants transmitted by the eNB, and TPC commands in LTE are received over the PDCCH), 
a MAC-CE message, or 
a radio resource control (RRC) signal (page 6, par [0036]) (see the PDCCH 312 in a signaling idle state (e.g., RRC_Idle in radio resource control (RRH) signaling) to listen to the paging message).
Noted: only one need to showed: 

Regarding claims 7, 22 and 29, Chhabra teaches the increase transmission power comprises a transmission power that is greater than a current transmission power control (TPC) state associated with the UE (fig. 5, page 7, par [0040]) (see sent transmit power control messages having a corresponding power adjustment factor greater than a defined power adjustment threshold exceeds a defined transmit power control message number threshold).

Regarding claim 8, Chhabra teaches the increase transmission power request message comprises an indication of a requested increase transmission power relative to a current transmission power control (TPC) state associated with the UE (page 7, par [0040]) (see an indication that the uplink channel power is already at a maximum or minimum power level, wherein sending new transmit power control messages to the UE 114, to increase, and the serving RAN cell 108, 110, 112 sending the TPC command 310 to the UE 114).

Regarding claim 9, Chhabra teaches the increase transmission power comprises a maximum transmission power associated with the UE (page 7, par [0040, 0048]) (see this may indicate that the PUCCH 302 power, for example, it already at a maximum power level).

Regarding claim 10, Chhabra teaches the increase transmission power request message comprises at least one of:  an indication of one or more directions for transmitting the transmission (page 2, par [0025]) (see a MNO macrocell 108(1)-108(M), shared spectrum cell 110, or small RAN cell 112(1)-112(C) services communications with a UE 114(1)-114(N), such MNO macrocell 108(1)-108(M), shared spectrum cell 110, or small RAN cell 112(1)-112(C) is considered a “serving RAN cell.” A serving RAN cell for a UE 114(1)-114(N) is a RAN or cell in the RAN in which the UE 114(1)-114(N) have an established communications session with the exchange of mobile communications signals for mobile communications), or
 an indication of a determined bandwidth (shared spectrum) of the transmission (page 7, par [0050]) (see provide various indications such as power status or to enable some local control of features or settings. It is noted that the block diagram 600 may also be substantially applicable to a services node 116, MNO macrocells 108(1)-108(M), shared spectrum cell 110, small RAN cells 112(1)-112(C) and/or the UEs 114(1)-114(N)).
Noted: only one need to showed: 

Regarding claim 11, Larson teaches the one or more directions comprise a direction of a location (metal roof) or wall) of the at least one object (wall/metal roof) (fig. 1B, page 1, par [0011]) (see an object, such as a building, is causing path loss along the communication link. Based on the determination that an object is causing path loss along the communication link).
 
Regarding claims 12 and 16, Larson teaches sending the transmission comprises transmitting the transmission (142) towards at least the direction of the location (146) of the at least one object (wall/metal roof) (fig. 1B, page 1, par [0011]) (see an object, such as a building, is causing path loss along the communication link. Based on the determination that an object is causing path loss along the communication link).

Regarding claim 14, Larson teaches the increase transmission power request message comprises at least one of : an indication of one or more directions (146/144) for transmitting the transmission (wall/metal roof) (fig. 1B, page 1, par [0011]) (see an object, such as a building, is causing path loss along the communication link. Based on the determination that an object is causing path loss along the communication link), or 
Chhabra teaches an indication of a determined bandwidth (shared spectrum) of the transmission (page 7, par [0050]) (see provide various indications such as power status or to enable some local control of features or settings. It is noted that the block diagram 600 may also be substantially applicable to a services node 116, MNO macrocells 108(1)-108(M), shared spectrum cell 110, small RAN cells 112(1)-112(C) and/or the UEs 114(1)-114(N)).
Noted: only one need to showed: 

Regarding claims 15, Larson teaches the one or more directions comprise a direction of a location (146) of the at least one object (wall/metal roof) (fig. 1B, page 1, par [0011]) (see an object, such as a building, is causing path loss along the communication link. Based on the determination that an object is causing path loss along the communication link).

Claims 18-21, 23, 25-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chhabra (U.S. Pub. No. 2020/0288394) in view of Larson (U.S. Pub. No. 2020/0015174), and further in view of Bayesteh (U.S. Pub. No. 2021/0076417).

Regarding claims 18 and 25, Chhabra teaches LTE and LTE-Advanced and LTE upgrade path for UMTS mobile networks. In these systems, there are different frequencies where LTE (or E-UTRA) can be used, and in such systems, user mobile communications devices connect to a serving system (fig. 1-3, page 1, par [0001-0003]). But Chhabra dose not mention the one or more other UL transmissions comprise at least one of: a frequency division multiplexing (FDM) UL transmission  or 
a multi-user, multiple-input, multiple-output (MU-MIMO) UL transmission. 
However, Bayesteh teaches the one or more other UL transmissions comprise at least one of: a frequency division multiplexing (FDM) UL transmission (fig. 4-5, page 5, par [0070]) (see frequency division multiple access (FDMA)) or 
a multi-user, multiple-input, multiple-output (MU-MIMO) UL transmission (page 11, par [0138]) (see Combining MIMO radar with OFDM communications”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Chhabra and Larson with Bayesteh, in order improve sensing performance and reduce interference between different sensing signals. Considering a sensing signal configuration with a cyclic prefix OFDM (CP-OFDM) waveform as an example, subcarrier spacing, CP length/overhead, and sensing slot length (for example, the number of symbols included in each sensing cycle as well as the configuration of sensing symbols in the sensing cycle, e.g. contiguous symbols or distributed symbols) are parameters that may be set to possibly improve the performance of the sensing signal (see suggested by Bayesteh on page 11, par [0140]). 

Regarding claims 19 and 26, Bayesteh teaches scheduling at least one of the frequency division multiplexing (FDM) uplink (UL) transmission or the multi-user (fig. 4-5, page 5, par [0070]) (see frequency division multiple access (FDMA)), multiple-input, multiple- output (MU-MIMO) UL transmission to avoid the interference with the transmission comprises:
receiving an indication of one or more UL transmissions for reception by one or more other base stations to avoid the interference with the transmission (page 11, par [0141]) (a sensing signal could be single-carrier (where spreading sequences could be used for interference mitigation), multi-carrier, ultra-wide band, or frequency modulated continuous wave).

Regarding claims 20 and 27, Bayesteh teaches the transmission comprises a beamformed transmission (fig. 4-5, page 11, par [0144]) (see uplink 550 and sensing signals 542 can be suppressed by receive beamforming).

Regarding claims 21 and 28, Bayesteh teaches transmitting the increase transmission power message to the UE for the UE to transmit the transmission at the increase transmission power comprises transmitting a direction for transmitting the beamformed transmission that coincides with a direction of the at least one object (fig. 4-5, page 11, par [0145]) (see transmits a signal 560 that reflects off of UE 524. UE 524 is also shown transmitting an uplink transmission 570. TRP3 506 is shown receiving a reflection 562 of the signal 560 and the uplink transmission 570 from UE 524. The reflection 562 and uplink transmission 570 are shown to be arriving at TRP3 506 from almost at the same direction).

Regarding claims 23 and 30, Chhabra teaches LTE and LTE-Advanced and LTE upgrade path for UMTS mobile networks. In these systems, there are different frequencies where LTE (or E-UTRA) can be used, and in such systems, user mobile communications devices connect to a serving system (fig. 1-3, page 1, par [0001-0003]). 
But Chhabra dose not mention the object is located a position that is not along a direct path between the UE and the base station.
However, Bayesteh teaches the object (522) is located a position that is not along a direct path (550) between the UE (520) and the base station (504) (fig. 5, page 11, par [0144]) (see TRP2 504 is shown receiving a reflection 542 of the signal 540 and the uplink transmission 550 from UE 520).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Chhabra and Larson with Bayesteh, in order improve sensing performance and reduce interference between different sensing signals. Considering a sensing signal configuration with a cyclic prefix OFDM (CP-OFDM) waveform as an example, subcarrier spacing, CP length/overhead, and sensing slot length (for example, the number of symbols included in each sensing cycle as well as the configuration of sensing symbols in the sensing cycle, e.g. contiguous symbols or distributed symbols) are parameters that may be set to possibly improve the performance of the sensing signal (see suggested by Bayesteh on page 11, par [0140]). 

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        September 22, 2022